SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

794
CAF 10-00537
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF JOHN FANNING,
PETITIONER-APPELLANT,

                     V                                              ORDER

ALISA FANARA, RESPONDENT-RESPONDENT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR PETITIONER-APPELLANT.

ALISA FANARA, RESPONDENT-RESPONDENT PRO SE.

FAUNA M. PAPPALARDO, ATTORNEY FOR THE CHILD, FAIRPORT, FOR CARLY F.


     Appeal from an order of the Family Court, Monroe County (Maija C.
Dixon, A.J.), entered February 2, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, awarded petitioner
visitation on a schedule mutually agreed to by the parties.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                        Patricia L. Morgan
                                                Clerk of the Court